       Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

BRENDAN E. ADAMS, an individual,                     CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

vs.                                             FINDINGS OF FACT,
                                             CONCLUSIONS OF LAW, AND
HOWARD C. ROBERTS,                          ORDER ON PUNITIVE DAMAGES
an individual,

      Defendant and Counter Claimant.


      Pursuant to Federal Rule of Civil Procedure 58, this Court ordered the Clerk

to promptly enter judgment after the Jury rendered its verdicts in this case, which

she did on May 10, 2021. (Docs. 97, 98.) Now, having complied with its

obligation to exercise “all reasonable speed in formulating and entering the

judgment when the case has been decided,” Fed. R. Civ. P. 58 Advisory Comm.

Notes (1963), the Court turns to considering the factors found at Montana Code

Annotated § 27-1-221(b) to determine whether the Jury’s award of punitive

damages should be increased, decreased, or left as it stands, Mont. Code Ann.

§ 27-1-221(c).

      After entering the following findings of fact and conclusions of law, the

Court AFFIRMS the Jury’s punitive damage award of $750,000.



                                        -1-
       Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 2 of 7



                                 FINDINGS OF FACT

      1.     The Jury found that Plaintiff and Counter Defendant Brendan E.

Adams wrongfully imprisoned Defendant and Counter Claimant Howard C.

Roberts by intentionally and aggressively blocking Roberts’ ability to cross over an

easement that he had permission to use. Further, the Jury found that Roberts was

justified in his use of force to protect himself from harm when Adams approached

him on a four-wheeler, “side-by-side”-type vehicle. Adams admitted that his

conduct on the day in question had nothing to do with an effort to execute a

citizen’s arrest based on some perceived wrongdoing on the part of Roberts. Thus,

Adams trapped Roberts and prevented him from accessing the public road based

solely on Adams’ unfounded belief that he was the gatekeeper of an easement that

crossed his property.

      2.     The Jury heard evidence that Adams maintained his efforts to prevent

Roberts from exiting the property at issue even after the initial altercation between

the two men concluded. After Roberts retreated away from the north end of the

easement—the end closest to the public road—toward the south end of the

easement and onto the dominant landowner’s property, previously undisclosed

photos revealed that Adams moved into the middle of the easement road, where he

sat in a lawn chair, talking on the phone and reviewing easement documents.

Further, while the testimony was unclear as to who exactly moved the four-wheeler

                                        -2-
       Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 3 of 7



after the initial altercation—whether it was Adams himself or his son—the four-

wheeler ended up positioned directly in the middle of the road blocking the south

end of the easement.

      3.    The Jury found that Adams intentionally restrained Roberts against

his will. (See Jury Inst. No. F-34.) No evidence suggested that Adams’ initial

blocking of the north end of the easement with his four-wheeler, nor his decision to

sit in the middle of the easement road once Roberts retreated back down to the

south end of the easement, were events of mistake or negligence.

      4.    Neither party presented evidence or argument that Adams somehow

profited from his wrongful conduct.

      5.    The Jury awarded Roberts $100,000 in compensatory damages on his

false imprisonment counterclaim. The Jury heard evidence from Roberts’

daughter, Lindsay, that her father has changed dramatically since he was falsely

imprisoned by Adams on July 12, 2017. Roberts, too, testified that he no longer

enjoys activities and family functions like he did before he was falsely imprisoned

by Adams.

      6.    Adams testified that he is retired from his career as an insurance

broker after he sold his business. Adams’ son, Jonathan Adams, testified that his

father had recently purchased a ranch, on which Johnathan Adams now works as

the foreman. Much evidence was also presented as it relates to the two parcels of

                                        -3-
        Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 4 of 7



property that Adams owns at Lake Mary Ronan in Montana. Otherwise, and

despite the Court’s invitation to the parties to proffer further testimony after the

Jury determined punitive damage liability, no additional testimony was provided as

it relates to Adams’ net worth.

      7.     At trial, the parties proffered no evidence about previous awards of

punitive damages against Adams for false imprisonment claims.

      8.     Through impeachment, Roberts proffered evidence of a previous

incident involving a confrontation between Adams and his neighbor’s guests, in

which Adams wielded a firearm and threatened to shoot one of the guests if he

stepped onto Adams’ property.

      9.     The Jury listened carefully to the evidence presented over the course

of a week-long trial. There is no indication that the Jurors acted out of passion or

prejudice. The ratio between the Jury’s punitive damage award and its

compensatory damage award is 7.5-to-one.

                               CONCLUSIONS OF LAW

      1.     Based on Adams’ intentional, aggressive, and unjustified false

imprisonment of Roberts, the Court concludes that Adams’ wrongdoing in this

case was reprehensible. Mont. Code Ann. § 27-1-221(7)(b)(i).




                                         -4-
        Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 5 of 7



       2.     Adams’ persistence in trapping Roberts even after the initial

altercation demonstrates that his wrongdoing was extensive. Mont. Code Ann.

§ 27-1-221(7)(b)(ii).

       3.     Adams’ false imprisonment of Roberts was intentional. Mont. Code

Ann. § 27-1-221(7)(b)(iii).

       4.     The Court concludes that the fourth statutory factor, “the profitability

of the [party’s] wrongdoing,” is inapplicable to the facts of this case. Mont. Code.

Ann. § 27-1-221(7)(b)(iv).

       5.     In view of the evidence presented regarding Roberts’ mental pain and

suffering caused by Adams’ conduct, the Jury’s award of $100,000 in

compensatory damages is justified. Mont. Code Ann. § 27-1-221(7)(b)(v).

       6.     Montana Code Annotated § 27-1-221(7)(a) requires that the punitive

damage determination—whether by judge or jury—must take into consideration

the wrongdoer’s “financial affairs, financial condition, and net worth.” It is the

wrongdoer’s burden to produce evidence of his net worth. Gurnsey v. Conklin Co.,

Inc., 751 P.2d 151, 158 (Mont. 1988). If he fails to do so, the wrongdoer cannot

“avail himself of the protection provided by § 27-1-220(3).”1 Such is the case

here. Adams’ net worth is unknown because he chose not to present evidence



1
 “An award for punitive damages may not exceed $10 million or 3% of a defendant’s net worth,
whichever is less.” Mont. Code Ann. § 27-1-220(3).
                                            -5-
        Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 6 of 7



concerning his assets. What is known is simply that he is a retired professional

who sold his business, that he owns parcels of land near a Montana lake, and

recently purchased a ranch. Thus, because Adams provided no accurate

calculation of his net worth, the Court is left to consider his actions which led to a

$100,000 award of actual damages; these actions justify an award of punitive

damages. Mont. Code Ann. § 27-1-221(7)(b)(vi); c.f. Cartwright v. Equitable Life

Assur. Soc. of U.S., 914 P.2d 976, 998–99, 1001 (Mont. 1996).

      7.     Considering the lack of evidence regarding previous punitive damage

awards against Adams for false imprisonment, the Court concludes that this factor

does not apply here. Mont. Code Ann. § 27-1-221(7)(b)(vii).

      8.     It is possible that criminal sanctions could be brought against Adams

based on his behavior with his neighbor’s guests. Adams’ conduct on this other

occasion could be construed as false imprisonment by restricting another’s

freedom of movement through threats. Mont. Code Ann. § 27-1-221(7)(b)(viii).

      9.     After listening to the evidence, weighing the applicable factors under

§ 27-1-221(7)(b), and assessing the credibility of the parties and the witnesses, the

Court is convinced, like the Jury, that a sizeable award of punitive damages against

Adams is warranted. The single-digit multiplier at issue here comports with due

process while still achieving the goals of punishment and deterrence. State Farm




                                         -6-
       Case 9:18-cv-00148-DLC Document 102 Filed 05/18/21 Page 7 of 7



Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 410 (2003); Mont. Code Ann. § 27-

1-220(1).

                                    ORDER

      After considering each factor enumerated in § 27-1-221(7)(b),

      IT IS ORDERED that the Jury’s punitive damages award of $750,000 is

AFFIRMED.

      DATED this 18th day of May, 2021.




                                      -7-
